DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/674,874, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  62/674,874 does not provide support for the composition which further comprises polystryrene sulfonate or a salt thereof.  62/674,874 does not provide support for the composition which further comprises hydrophilic polymer.  
.

Claim Objections
Claim 15 objected to because of the following informalities:  “polystryrene” appears to be a typographical error for “polystyrene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 1 and 17 is a relative term which renders the claim indefinite.  The term "high-surface area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although, the specification at [0045] provides for certain embodiments .
	Claim 11 discloses further limitation to the binder material.  However, Claim 1 is directed to a composition comprising a plurality of high-surface area carbon nanotubes.
	Claim 12 discloses further limitations to an electrolyte material or separator film.  However, Claim 1 is directed to a composition comprising a plurality of high-surface area carbon nanotubes.
	Claim 6 contains the trademark/trade name cyrene.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dihydrolevoglucosenone and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnyak et al (US 2013/0344396) and in further view of Uejima et al (US 2016/0340193).
Regarding Claim 1, Bosnyak discloses a composition comprising a plurality of discrete oxidized carbon nanotubes wherein at least a portion of the carbon nanotubes are open-ended (see [0019] and [0035]).
Regarding “for use as a binder material, an electrolyte material or a separator film material of an energy storage or collection device” the limitation is a recitation of intended use for the composition.  However, Bosnyak further discloses 
	Bosnyak further discloses the composition comprising exfoliated carbon nanotubes (see [0035]) which have greater surface area than bundled nanotubes.  However, Bosnyak does not specifically disclose that the composition comprises high surface carbon nanotubes.
	Regarding high surface area, Uejima discloses that when a plurality of carbon nanotubes has a BET specific surface area of at least 600 m2/g the electrical conductivity, thermal conductivity, and mechanical characteristics can be improved (see [0014]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition as disclosed by Bosnyak where the plurality of carbon nanotubes are high specific surface area carbon nanotubes of at least 600 m2/g as disclosed by Uejima in order to improve the electrical conductivity and mechanical characteristics of the composition comprising plurality of carbon nanotubes for capacitors and batteries.
	Regarding Claim 2, Bosnyak discloses the plurality of carbon nanotubes that are single wall or double walled nanotubes (see [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition as disclosed by Bosnyak where the plurality of carbon nanotubes are high specific surface area carbon nanotubes in any workable or optimum range overlapping with Uejima’s at least 600 m2/g including the claimed range in order to improve the electrical conductivity and mechanical characteristics of Bosnyak’s composition comprising plurality of carbon nanotubes for capacitors and batteries.

	Regarding Claim 4, Bosnyak discloses the composition where the carbon nanotubes are functionalized carbon nanotubes (see [0021]).
	Regarding Claim 5, Bosnyak discloses the composition comprising at least one dispersion aid (see [0022]).
	Regarding Claim 7, Bosnyak further discloses the composition comprising at least one polymer selected from vinyl polymers, poly(styrene butadiene), partially or fully hydrogenated poly(styrene butadiene) containing copolymers, functionalized poly(styrene butadiene) copolymers such as carboxylated poly(styrene butadiene) and the like, poly(styrene-isoprene), poly(methacrylic acid), poly(acrylic acid), poly(vinylalcohols), and poly(vinylacetates), fluorinated polymers, conductive polymers, polymers derived from natural sources, polyethers, polyolefins, polyesters, polyurethanes, polyamides, homopolymers, graft, block or random co- or ter-polymers, and mixtures thereof (see [0020]).	
	Regarding Claim 8, Bosnyak further discloses the composition comprising additional inorganic structures of elements of the groups 2 through 14 of the periodic table (see [0023]).
	Regarding Claim 9, Bosnyak further discloses the composition further comprising carbon black, graphite, graphene, oxidized graphene, fullerenes and mixtures thereof (see [0025]).
	Regarding Claim 10, Bosnyak further discloses the composition in the form of discrete carbon nanotubes (see [0019]). 

	Regarding Claim 12, Bosnyak further discloses the electrolyte material or separator film has a charge transfer resistance of less than or equal to about 10 million ohm-m (See [0045]).
	Regarding Claim 13, Bosnyak further discloses the composition comprising a cellulose-based polymer (see [0020]).
	Regarding Claim 14, Bosnyak further discloses that carboxymethylcellulose is used as a binder for anodes in in lithium based batteries (See [0006]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention for the composition to comprise carboxymethylcellulose to form a binder.
Regarding Claim 17, Bosnyak discloses a composition comprising a plurality of discrete oxidized carbon nanotubes wherein at least a portion of the carbon nanotubes are open-ended (see [0019] and [0035]).
Regarding “for use as a binder material, an electrolyte material or a separator film material of an energy storage or collection device” the limitation is a recitation of intended use for the composition.  However, Bosnyak further discloses the composition used for binders, electrolytes, and separator films for energy storage and collection devices (see [0018]).
	Bosnyak further discloses the composition comprising exfoliated carbon nanotubes (see [0035]) which have greater surface area than bundled nanotubes.  However, Bosnyak does not specifically disclose that the composition comprises high surface carbon nanotubes.

Regarding Claim 18, Bosnyak discloses the plurality of carbon nanotubes that are single wall or double walled nanotubes (see [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition as disclosed by Bosnyak where the plurality of carbon nanotubes are high specific surface area carbon nanotubes in any workable or optimum range overlapping with Uejima’s at least 600 m2/g including the claimed range in order to improve the electrical conductivity and mechanical characteristics of Bosnyak’s composition comprising plurality of carbon nanotubes for capacitors and batteries.
	Regarding Claim 19, Bosnyak further discloses the composition where the plurality of oxidized carbon nanotubes has an oxidation level from 2 wt% (see [0061]).
	Regarding Claim 20, Bosnyak further discloses the composition where the plurality of oxidized carbon nanotubes has an oxidation level from 2 wt% (see [0061]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnyak and Uejima, as applied to Claim 5, and in further view of Budarin et al (WO-2018/087542).
	As applied to Claim 5, Bosnyak and Uejima disclose a composition for electrolyte in batteries comprising a high surface area carbon nanotube wherein at least a portion of the high-surface area carbon nanotubes are open ended and further comprising at least one dispersion aid.
	Regarding Claim 6, Bosnyak does not specifically disclose a composition where the dispersion aid comprises cyrene.
	Budarin discloses a nanocomposite material used for producing a polymer film comprising cyrene for enhanced production of polymer nanocomposites due to dispersion of inorganic nanoparticles in the cyrene.  Budarin further discloses where the dispersed phase is a carbon nanotube (see Page 11, Ln 12-13).  Budarin further discloses that cyrene is a green solvent because it is non-toxic to humans or damaging to the environment (see Page 3, Ln 10-13).  Bosnyak also relates to dispersions of carbon nanotubes comprising dispersion aids for purpose of preparing binders and films (see [0022] and [0061]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the composition comprising carbon nanotubes and a dispersion aid as disclosed by Bosnyak and Uejima where the dispersion aid comprises cyrene as disclosed by Budarin since it enhances the production of the dispersion while being safe for humans and the environment.

s 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnyak and Uejima, as applied to Claim 1, and in further view of Lee et al (US 2016/0190538).
	As applied to Claim 1, Bosnyak and Uejima disclose a composition for electrolyte in batteries comprising a high surface area carbon nanotube wherein at least a portion of the high-surface area carbon nanotubes are open ended.
	Regarding Claim 15, Bosnyak and Uejima do not specifically disclose polystyrene sulfonate or a salt thereof.
Lee discloses a structure for liquid-retaining an electrolyte in a secondary battery comprising a hydrophilic polymer selected from the group consisting of polyethylene glycol, polystyrene sulfonate, poly(3,4-ethylenedioxythiophene), polyethylene oxide, polyvinylpyrrolidone, polyacrylic acid, polyvinyl alcohol, and a copolymer thereof (see [0016]). Lee also discloses the conductive and liquid-retaining structure comprising carbon nanotube (see [0018]).  Lee discloses that the conductive and liquid retaining structure comprising hydrophilic polymer increases the charge/discharge efficiency of lithium-sulfur batteries by preventing polysulfide from being dissolved in an electrolyte (see [0030] and [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition for electrolyte in batteries comprising a high surface area carbon nanotube as disclosed by Bosnyak and Uejima, where the composition further comprises a hydrophilic polymer like polystyrene sulfonate to improve the charge/discharge efficiency when used in lithium-sulfur batteries.
	Regarding Claim 15, Bosnyak and Uejima do not specifically disclose a hydrophilic polymer.  It would have been obvious to one of ordinary skill in the art .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bosnyak and Uejima, as applied to Claim 17, and in further view of Brozena et al (Outer Wall Selectively Oxidized, Water-Soluble Double-Walled Carbon Nanotubes, J. Am. Chem. Soc. (2010), 132, 3939-3938).
	As applied to Claim 17, Bosnyak and Uejima disclose a composition for electrolyte in batteries comprising a high surface area carbon nanotube wherein at least a portion of the high-surface area carbon nanotubes are open ended and where at least a portion of the plurality of the high-surface area carbon nanotubes are oxidized.
Brozena discloses outer wall selectively oxidized double-walled carbon nanotubes (see Abstract).  Brozena further teaches that outer wall selectivity was found to be essential in retaining the electrical conductivity of thin films comprising the carbon nanotubes (see Page 3933, ¶3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition for binders, electrolytes, or separator films of energy storage devices comprising a plurality of oxidized high-surface area carbon nanotubes, as disclosed by Bosnyak and Uejima, where the outer wall is selectively oxidized (i.e. where the interior surface oxidized species is less than the exterior surface oxidized species .

Claim 22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Bosnyak and Uejima, as applied to Claim 17, and in further view of Bosnyak et al (US 2017/0114210 submitted in the IDS filed 12/25/2019 hereinafter referred to as Bosnyak-2).
	As applied to Claim 17, Bosnyak and Uejima disclose a composition for electrolyte in batteries comprising a high surface area carbon nanotube wherein at least a portion of the high-surface area carbon nanotubes are open ended and where at least a portion of the plurality of the high-surface area carbon nanotubes are oxidized.
	Regarding Claims 22-24, Bosnyak-2 further discloses the compositon where the plurality of high-surface area carbon nanotubes have an residual metal concentration of less than 100 ppm (i.e. less than 0.01 wt %) (See [0066]).  Bosnyak-2 further discloses that residual metals can be deleterious in applications such as electronic devices because of enhanced corrosion (see [0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition for binders, electrolytes, or separator films of energy storage devices comprising a plurality of oxidized high-surface area carbon nanotubes, as disclosed by Bosnyak and Uejima, where the residual metals (i.e. residual impurities) are in an amount less than 0.01 wt% as disclosed by Bosnyak-2 because residual metals are deleterious because of corrosion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,608,282 in view of Uejima.  US-10,608,282 discloses a composition for use as a binder material, an electrolyte material or a separator film material of an energy storage or collection device comprising a plurality of discrete carbon nanotubes fibers and wherein a portion of the discrete nanotube fibers are open ended (see Claim 1).  US-10,608,282 further discloses the carbon nanotubes that are functionalized (i.e. oxidized) (see Claim 7).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a composition as disclosed by US-10,608,282 where the plurality of carbon nanotubes are high specific surface area carbon nanotubes of at least 600 m2/g as disclosed by Uejima in order to improve the electrical conductivity and mechanical characteristics of the composition comprising plurality of carbon nanotubes for capacitors and batteries.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.